DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenzie et al., US 8,622,839.

In Reference to Claims 1, 13 and 14
	McKenzie et al. teaches a computer readable medium, user analysis system, and user analysis method (Fig. 1 and Col. 14 lines 31-61) of generating supplementary content for a videogame, comprising the steps of an obtaining step comprising obtaining one or more indicators of game play behaviour of a first user during game play of the videogame for a scenario within the videogame as played by a first user (Fig. 4 and Col. 7 lines 38-48 and Col. 8 lines 29-51 which teaches determining characteristic of a player’s play automatically from in progress gameplay. For example, where a player is at a particular boss and have difficulty defeating the boss or the player is playing the “’Donatello’ character and is battling the ‘Bebop’ character of stage 2.” and Col. 7 line 65 – Col. 8 line 19 which shows a “fingerprinting” process to identify aspects of gameplay; and Col. 8 lines 20-28 which also teaches manual tagging. As broadly claimed examiner considers game location, including game location via fingerprinting, and character selection, for example to constitute “game play behavior”. Although not explicitly claimed as performed during gameplay See also where gameplay handle Col. 4 lines 31-58 which teach recorded video streams of gameplay along with annotations and descriptions of the recorded streams. Col. 4 line 59 – Col. 5 line 8 which teaches ratings of the gameplay on streams. And Col. 9 lines 17-30 which teaches manual or automatic inclusion of metadata in gameplay media streams), an evaluating step comprising evaluating the one or more obtained indicators of game play behavior of the first user with respect to at least a subset of data derived from a corpus of measured indicators of past game play behavior, which were previously generated for of other users during game play of the videogame, for the scenario within the videogame (Col. 7 lines 49-64 which teaches providing content to the user based on the similarity of a gameplay situation of the user to a library of gameplay videos, i.e. finding a video of a player who was successful on the same boss. Col. 7 line 65 – Col. 8 line 19 which teaches a “fingerprinting” for evaluation, and Col. 8 lines 29-51 which provides an example of comparing the user’s gameplay situation, e.g. character, boss, and location. And Fig. 4 and Col. 11 lines 23-35 which teaches comparing and preparing a list of recorded sessions “relevant to the current application”); a significance detecting step comprising detecting, during gameplay of the first user, a respective significance in the one or more obtained indicators of game play behaviour of the first user by comparison to the measured indicators of the past game play behaviour of the other users for at least a subset of the corpus (Col. 7 lines 49-64, Col. 7 line 65 – Col. 8 line 19, Col. 8 lines 29-51, and Fig. 4 and Col. 11 lines 23-35 which as described above teach that determining that a user playing the game requires assistance and finding recorded gameplay videos of other users at a similar point in the game and providing those recorded video based on the “relevance”, “user-specified criteria”, “popularity”, or “appropriateness.” As well as a video on the same boss where the past player is successful. See also Col. 8 line 62 – Col. 9 line 4 lines 1-5 which teaches that a user may be presented with player annotations from past recorded player videos when the player is using the application at “identifiable checkpoints.” See also Col. 4 line 59 – Col. 5 line 8,  Col. 8 lines 20-28 and Col. 9 lines 17-30 which teaches generation of the annotations, metadata and ratings of the past game play behavior of other users); and a providing step comprising providing supplementary content to the first user in the videogame indicating the respective significance of one or more obtained indicators of game play behaviour of the first user in response to the detection of a respective significance (Fig. 4 and Col. 7 lines 49-64, Col. 7 line 65 – Col. 8 line 19, Col. 8 lines 29-51, and Fig. 4 and Col. 11 lines 23-35,  Col. 8 line 62 – Col. 9 line 4 lines 1-5 which teaches that during play of a videogame, such as against a particular boss, providing videos or annotation content to the user currently playing the game based on the significance of the library content containing videos of past gameplay of other users. See also Col. 11 lines 23-35 which teaches providing a subset of media streams judged to be most relevant).

	In Reference to Claim 2
	McKenzie et al. teaches where the significance detecting step comprises detecting one or more of a threshold divergence of one or more obtained indicators of game play behaviour of the first user as compared to the measured indicators of the past game play behaviour of the other users of the of at least a subset of the corpus; and a classification of the one or more obtained indicators of game play behaviour of the first user as compared to the measured indicators of the past game play behavior of the other users of the at least a subset of the corpus (Fig. 4 and Col. 7 lines 49-64, Col. 7 line 65 – Col. 8 line 19, Col. 8 lines 29-51, and Fig. 4 and Col. 11 lines 23-35 as described above. Where, as broadly claimed examiner considers the fingerprinting to be determining threshold divergence and determination of relevance based on game data such as current “identifiable checkpoint,” which character boss and stages/levels the player is playing, or objectives completed, e.g. success of failure on a boss, to constitute at least classification based on indicators of gameplay behavior).

	In Reference to Claim 3
	McKenzie et al. teaches in which the significance detecting step comprises detecting a milestone within the videogame, wherein the milestone is defined with respect to the measured indicators of the past game play behaviour of at least a subset of the other users of corpus (Col. 7 lines 49-64, Col. 8 lines 29-51, Col. 8 line 62 – Col. 9 line 4, Col. 9 lines 17-30 which teaches significance based on identifiable progress, e.g. playing against or success or failure with a particular boss on a stage also play by other past players, or “identifiable checkpoints” within the game for which other past players included annotation content).

	In Reference to Claim 4
	McKenzie et al. teaches in which the supplementary content is provided during game play by the first user (Fig. 2, Col. 7 lines 49-64, and Col. 8 lines 41-51 which teaches providing the supplemental content during play by the first user. See also Col. 9 lines 41-54).

In Reference to Claim 7 and 15
McKenzie et al. teaches the obtaining step comprises obtaining the one or more indicators of game play behaviour of the first player during subsequent playback of a video recording of the first user during game play of the scenario, from one or more indicators of behaviour of the first user that were associated with the video recording when it was recorded during game play by the first user (Col. 7 line 65 – Col. 8 line 19 and Col. 11 lines 23-35 which teaches fingerprinting from recorded media streams and determining information about the game from the current game state. See also Col. 9 lines 17-30 which teaches user metadata added automatically via API and by viewers of the video and Fig. 4 and Col. 4 line 59 – Col. 5 line 8 which teaches ratings of the gameplay on streams added by viewers where a first player’s game session can itself be recorded for use as part of the past corpus used by subsequent players). Further, McKenzie et al. teaches the remaining limitations of Claim 15 as described above in reference to Claims 1 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al., US 8,622,839, in view of Filipour et al., US 2010/0004060.

In Reference to Claim 5
McKenzie et al. teaches where the supplementary content is provided based on analysis of a user’s gameplay as described above. Further McKenzie et al. also teaches where the user can view supplementary content outside of gameplay (See Fig. 3 and Col. 10 lines 27-36). However, McKenzie et al. does not explicitly teach where supplementary content based on a user’s game session is provided after game play by the first user has concluded.
Filipour et al. teaches a game system where supplementary content about a game play session is provided after game play by the first user has concluded (Par. 44 which teaches a game play report about a player’s game session that can alternatively be provided to the player during or just after the player’s game session.)
It would be desirable to modify the method of McKenzie et al. to include providing supplementary content for a particular game session as taught by Filipour et al., e.g. losing at a particular boss, just after a game session in order in order to provide assistance to players who prefer not to pause or otherwise interrupt their in progress game session but would still like to receive customized gaming assistance.
.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al., US 8,622,839, in view of Mikoshiba et al., US 2020/0007899.

In Reference to Claims 8 and 9
McKenzie et al. teaches a method as described above in reference to Claim 7 including a significance detecting step based on one or more indicators of gameplay behaviour. Further McKenzie et al. teaches where supplemental data can be provide to a user who is not the first user such as by providing relevant videos (Fig. 3). However, McKenzie et al. does not explicitly teach if the subsequent viewer has played the scenario within the videogame, then detecting a respective significance of the game play behaviour of the first user with respect to measured indicators of game play behaviour of a corpus comprising at least the subsequent viewer or where the subset of the corpus is selected responsive to a characteristic of the subsequent viewer.
Mikoshiba et al. teaches a system for providing recommended videos regarding gameplay to users where if the subsequent viewer has played the scenario within the videogame, then detecting a respective significance of the game play behaviour of the first user with respect to measured indicators of game play behaviour of a corpus comprising at least the subsequent viewer or where the subset of the corpus is selected 
It would be desirable to modify the method of McKenzie et al. to use play record based content recommendations as taught by Mikoshiba et al. in order to allow the system to automatically recommend videos better customized to the viewer’s play experience even when he is not actively playing the game such as recommending videos of the game based on the viewers furthers recorded progress in the game or recommending videos or the user’s in game friends.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of McKenzie et al. to use play record based content recommendations as taught by Mikoshiba et al.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al., US 8,622,839, in view of Willette et al., US 10,363,488.

In Reference to Claim 10
McKenzie et al. teaches a method as described above in reference to Claim 7. Further McKenzie et al. teaches selecting a plurality of videos with respective detected significances for display to the player (Col. 11 lines 36-55 which teaches providing the 
Willette et al. teaches a system for providing supplementary video automatically identified from analysis of gameplay (Abstract, Fig. 4E, 5, Col. 22 lines 8-59, Col. 23 Lines 55-62  which teaches using the significant highlight events from the videos to generate a highlight reel that is presented to viewers) which includes selecting a plurality of sections of video recording corresponding to respective detected significances; and extracting the selected sections to form a video montage (Abstract, Fig. 5 and Col. 23 Lines 55 – Col. 24 Line 19 which teaches using the significant highlight events from the videos to generate a highlight reel that is presented to viewers. See also Col. 22 lines 23-38 which teach that the highlights consist of sections of video).
It would be desirable to modify the method of McKenzie et al. to include providing a “highlight reel” video montage as taught by Willette et al. in order to allow the user to quickly and easily view the important points of particular video for help or to view footage from multiple players quickly together through the use of a highlight reel showing the best performances in a relevant section of a game, i.e. a particular boss.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of McKenzie et al. to include providing a “highlight reel” video montage as taught by Willette et al.

In Reference to Claim 11


In Reference to Claim 12
Willette et al. teaches sections are selected across plural video recordings of one scenario played by at least a subset of the corpus (Col. 24 lines 39-42 which teaches a highlight reel compiled from all players of a specific game during a particular time period).

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered. Regarding argument directed towards 35 U.S.C. 101. In light of applicant’s amendments to the claims and specifically the limitation of “a providing step comprising providing supplementary content to the first user within the videogame indicating the respective significance” examiner considers the specifically providing the determined supplementary content “within the videogame” to constitute an additional element which represents an improvement to technology by providing in game hints derived from a corpus of play which integrates the abstract idea into a practical application.
Regarding arguments directed towards McKenzie, applicant’s arguments are not persuasive. With regard to “indicators of gameplay behavior” this limitation is so broad as to encompass nearly every aspect of a players interacting with a game including 
Further, In light of applicant’s amendments to the claims examiner has clarified his interpretation of McKenzie as described above as well as provided several new grounds of rejection to address the new scope of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.V.L/Examiner, Art Unit 3715

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715